DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 05/06/2022 is acknowledged.
Status of Claims
This action is in reply to the response filed on 05/02/2022.  Claims 2-7 are withdrawn. Claims 1 and 8-18 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (Original), the limitation “… via a plurality of lift assemblies, each lift assembly comprising: a lift assembly operable to lift a load-bearing frame supporting the load” is indefinite because it appears that the term “lift assembly” comprises itself. Are these two distinct assemblies or are they the same? For purpose of examination the Office will interpret the limitation to read as “… via a plurality of walking machine unit, each walking machine unit comprising: a lift assembly operable to lift a load-bearing frame supporting the load” in order to distinguish between the two structures.
Claims 8-18 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Csergei (US PGPUB No. 2017/0022765), hereinafter referred to as Csergei.
	Regarding claim 1 (Original), Csergei discloses a walking machine system for moving a load relative to a ground surface in one or more incremental steps via a plurality of walking machine units (figs 8 and 21, 100/102/104/106), each walking machine unit comprising:
	a lift assembly operable to lift a load-bearing frame supporting the load (fig 14, 400);
	a foot pad assembly (fig 21, 200) including a foot plate contacting the ground surface (fig 21, 110);
	a centering frame supported by the foot pad assembly (fig 30, 305), the centering frame including one or more centering members (fig 30, 370); and
	an alignment structure in operable communication with the centering frame, the alignment structure engaging with the one or more centering members of the centering frame to align the foot pad assembly during transport of the load (fig 30, 360 and paragraph [0059], where 360 is a leaf spring that adjusts for misalignment).
	Regarding claim 8 (Original), Csergei further discloses the walking machine system of claim 1, further comprising a translation assembly coupled to the lift mechanism and the foot pad assembly, the translation assembly comprising:
	a longitudinal drive assembly supporting the lift assembly and operative for translating the lift assembly and the load along a longitudinal direction (fig 21, 300); and
	a lateral drive assembly supporting the longitudinal drive assembly and operative for translating, independently of the longitudinal drive assembly, the longitudinal drive assembly, the lift assembly and the load along a lateral direction (fig 21, 140 and 150).
	Regarding claim 9 (Original), Csergei further discloses the walking machine system of claim 8, further comprising:
	a first and second slide plate each disposed on a top surface of the foot pad assembly (fig 21, 180 and 190), wherein the longitudinal drive assembly (fig 21, 300) includes a roller assembly (fig 32, 330); 
	a track housing for supporting the roller assembly (fig 33, 342) and a longitudinal drive cylinder system for moving the roller assembly longitudinally along the track housing (fig 21, 310); and 
	a lateral drive system for moving the track housing laterally in a sliding motion across the first and second slide plates (fig 21, 140 and 150).
	Regarding claim 10 (Original), Csergei further discloses the walking machine system of claim 9, wherein the first and second slide plates are each disposed flat on a central portion of the foot plate nesting between a plurality of retaining elements connected to the slide plate in a free-floating condition flat against the foot plate (paragraph [0050], 180 and 190 are central to 110 and between a plurality of retaining pieces of 112a-j hold 180 and 190 in place).
	Regarding claim 11 (Original), Csergei further discloses the walking machine system of claim 8, wherein the lateral drive assembly comprises a hydraulic piston and cylinder drive system (paragraph [0055], 140 and 150 are hydraulic cylinder and pistons systems).
	Regarding claim 12 (Original), Csergei further discloses the walking machine system of claim 8, wherein the lateral drive assembly comprises a drive system selected from the group consisting of: hydraulic piston and cylinder drive, jack screw drive, rack and pinion assembly, chain and sprocket drive, gear drive, electric motor drive (paragraph [0055], 140 and 150 are hydraulic cylinder and pistons systems).
	Regarding claim 13 (Original), Csergei further discloses the walking machine of claim 1, wherein the centering frame further includes a central opening through which the lift assembly extends (fig 30, 128).
	Regarding claim 17 (Original), Csergei further discloses the walking machine system of claim 1, the centering frame include a plurality of support arms (annotated fig 30, items A, B, C and D), wherein the one or more centering members includes one or more adjustment posts, each extending outwardly from at least one of the support arms and operable to align the foot pad assembly during transport of the load (fig 30, 352, 354, 362, and 364).

    PNG
    media_image1.png
    366
    549
    media_image1.png
    Greyscale

	Regarding claim 18 (Original), Csergei further discloses the walking machine system of claim 17, further comprising a removable wear cover coupled to the adjustment post (fig 30, 366, where 366 is a pad, and is removable as it was assembled it can be disassembled, 366 covers 360, and is coupled to 362 and 364 by intermediate elements).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Csergei et al (US PGPUB No. 2017/0022765) as applied to claim 1, and in further view of Bryant et al (US PGPUB No. 2014/0054097), hereinafter referred to as Csergei and Bryant, respectively.
	Regarding claim 14 (Original), Csergei discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose the alignment structure includes an alignment plate coupled to the lift assembly, the alignment plate including a first notch formed thereon, the notch having a slide surface and a seat.
	Bryant teaches a walking machine system for moving a load relative to a ground surface in one or more incremental steps (fig 1, 1) via a plurality of walking machine units (fig 1, 100), each walking machine unit comprising:
	a lift assembly operable to lift a load-bearing frame supporting the load (fig 4, 122);
	a foot pad assembly including a foot plate contacting the ground surface (fig 4, 172);
	a centering frame supported by the foot pad assembly (fig 4, 250), the centering frame including one or more centering members (fig 4, 190);
	an alignment structure in operable communication with the centering frame, the alignment structure engaging with the one or more centering members of the centering frame to align the foot pad assembly during transport of the load (fig 4, 180); and 
	wherein the alignment structure includes an alignment plate coupled to the lift assembly (fig 4, 184 is coupled to 122 via intermediate elements), the alignment plate including a first notch formed thereon (fig 4, 184 having a notch for 190), the notch having a slide surface and a seat (fig 4, 184 has a circular shaped seat and a portion of the notch that 190 slides on to seat into 184).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Csergei with the teachings of Bryant to incorporate the alignment plate because the alignment plate is a protection cover to protect against environmental contamination during use (paragraph [0067], summarized).
	Regarding claim 15 (Original), Csergei as modified further discloses the walking machine system of claim 14, wherein a first one of the one or more centering members engages the slide surface of the first notch (Bryant, fig 4, 190 engages the cutouts of 184 and slides into the bottom of the notch), the slide surface guiding the centering member toward the seat of the first notch to align the foot pad assembly during transport of the load (Bryant, fig 4, the slide surface of 184 guides 190 into the bottom of the notch of 184 and aligns 190).
	Regarding claim 16 (Original), Csergei as modified further discloses the walking machine system of claim 15, the alignment plate including a second notch formed thereon (Bryant, fig 4, 184 has a second notch), the second notch spaced apart from the first notch and having a slide surface and a seat (Bryant, fig 4, the second notch is a copy of the first notch having a slide surface and a seat), and wherein a second one of the one or more centering members engages the slide surface of the second notch (Bryant, fig 4, the second 190 engages the second notch), the slide surface guiding the centering member toward the seat of the second notch to align the foot pad assembly during transport of the load (Bryant, fig 4, the second slide surface of 184 guides the second 190 into the bottom of the second notch of 184 and aligns the second 190).
Conclusion
The Office notes that should the slide surface of claim 14 positively claim the angle of item 1310 of figure 29, the Office may look favorably on the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 18, 2022